      Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 1 of 25




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

SUNKYOO KIM,                             |
                                         |
      Plaintiff,                         |
                                         |                Civil Action No.
vs.                                      |                1:18-CV-04595-ELR
                                         |
JC KLEEN, INC., and                      |
JANG W. CHO,                             |
                                         |
      Defendants.                        |

                       BRIEF IN SUPPORT OF
             DEFENDANTS’ RESPONSE IN OPPOSITION TO
           PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

      COME NOW Defendants J C Kleen, Inc. (“J C Kleen”), and Jang W. Cho

(“Cho”) (hereinafter collectively “Defendants”), by and through undersigned

counsel, and hereby respectfully present this Brief in support of their Response in

Opposition to Plaintiff’s Motion for Summary Judgment.

                            I. FACTUAL BACKGROUND

      Plaintiff Sunkyoo Kim worked for Defendant J C Kleen, Inc., as a delivery

driver, from 2013 to 2018. (Kim Depo, p. 46:16-19). Jang W. Cho was the president

and an owner of Defendant J C Kleen, Inc., during this time period. (J C Kleen Depo,

p. 22:9-21). J C Kleen, Inc., was in the business of providing cleaning services for

dry cleaners, specifically with regard to leather, suede, rugs, wedding dresses, and


                                       -1-
      Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 2 of 25




other specialty items. (J C Kleen Depo, p. 21:9-24). Mr. Kim picked up and delivered

these items to J C Kleen’s dry cleaner customers, mostly in Georgia, but also in

Tennessee on an overnight trip on certain Wednesdays and Thursdays. (Kim Depo,

pp. 27:22 – 28:2).

      Mr. Kim was paid at a daily rate of $100.00, and on weeks when he would

make the overnight trip to Tennessee, he was paid an additional $100.00. (Kim

Depo, pp. 16:20-21 & 27:25 – 28:2).

      Mr. Kim’s employment with J C Kleen ultimately ended (Kim Depo, p. 38:9-

13; J C Kleen Depo, p. 121:19-24), and he subsequently brought this action pursuant

to the Fair Labor Standards Act of 1938 (29 U.S.C. § 201, et seq.) (“FLSA”)

claiming that Defendants had not properly compensated him for overtime hours, and

seeking remedies under that Act.

      Plaintiff has now filed his Motion for Summary Judgment [Ct. Doc. 37], and,

for the reasons set forth below, Plaintiff’s Motion should be denied.

                     II. ARGUMENT AND CITATION OF AUTHORITY

A.    Standard for Summary Judgment

      “Summary judgment is appropriate when the evidence, viewed in the light

most favorable to the nonmoving party, presents no genuine issue of material fact




                                        -2-
       Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 3 of 25




and compels judgment as a matter of law in favor of the moving party.” Holloman

v. Mail-Well Corp., 443 F.3d 832, 836-37 (11th Cir. 2006); Fed.R.Civ.P. 56(a).

      “A genuine factual dispute exists “if the jury could return a verdict for the

non-moving party.” Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1085 (11th Cir.

2004). “The moving party bears the burden of proof, and the district court should

‘view all evidence and make all reasonable inferences in favor of the party opposing

summary judgment.’ ” Allen v. Bd. of Pub. Educ., 495 F.3d 1306, 1313 (11th Cir.

2007). “ ‘Where a reasonable fact finder may “draw more than one inference from

the facts, and that inference creates a genuine issue of material fact, then the court

should refuse to grant summary judgment.” ’ ” Lockaby v. Top Source Oil Analysis,

998 F. Supp. 1469, 1471 (N.D.Ga. 1998).

B.    Plaintiff Fails to Establish Unpaid Overtime Hours

      “Ordinarily, an employee bringing a private action for unpaid overtime must

establish two elements: (1) that he worked unpaid overtime and (2) that the employer

knew or should have known of the overtime work.” White v. Dixie, 741 Fed. Appx.,

at 661-62.

      Defendants have previously moved for summary judgment in their favor on

the grounds that Plaintiff has failed to establish either of the above elements, and the

deficiencies in the evidence that Defendants identified in their own Motion for


                                         -3-
       Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 4 of 25




Summary Judgment should also now be considered by the Court in ruling on

Plaintiff’s Motion for Summary Judgment. In other words, even if the available

evidence does not warrant judgment as a matter of law in Defendants’ favor at this

time, the issues previously raised by Defendants, alternatively, at the very least,

present genuine issues of material fact for determination at trial which would

preclude the entry of summary judgment for the Plaintiff.

       1.     Grounds Already Advanced for Defendant’s Summary Judgment

       With regard to the first element, Plaintiff has failed to present evidence

sufficient to form a jury issue, or, alternatively, at the very least, has failed to present

evidence sufficient to entitle him to judgment as a matter of law on this point. “ ‘An

employee “has the burden of proving that he performed work for which he was not

properly compensated.” ’ ” Segraves v. Agco, Inc., 2018 U.S. Dist. LEXIS 134233,

*8, 2018 WL 3772397 (N.D. Ga., 1:17-CV-1997-TWT, August 9, 2018).

       In a case like this, where there are no formal time records for Plaintiff’s work,

“ ‘an employee has carried out his burden if he proves that he has in fact performed

work for which he was improperly compensated and if he produces sufficient

evidence to show the amount and extent of that work as a matter of just and

reasonable inference.’ ” Allen v. Bd. of Pub. Educ., 495 F.3d 1306, 1316 (11th Cir.

2007). Plaintiff’s evidence in this case does not meet even this more lenient standard.


                                           -4-
       Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 5 of 25




      Plaintiff claims that “averaging out my hours for a week, roughly speaking, it

was over 52 hours a week”. (Kim Depo, p. 48:1-2). Plaintiff admits that his work

hours varied with the seasons, and that “in the summertime, it’s very slow, and then

in the wintertime, we get to be really busy.” (Kim Depo, p. 12:9-10). In addition,

“[t]he number of customers which Mr. Kim had to drive to varied each week based

on the needs of the customers. In particular, with respect to the Tennessee trip, during

the busy season, Mr. Kim could have to visit fifty (50) locations, but when things

were less busy, he might have to visit as few as ten (10) locations.” Affidavit of Jang

W. Cho (“Cho Aff.”), ¶ 17. Under further questioning at his deposition, Plaintiff also

gave the following answers:

             Q:     I guess what I’m asking is, you said 52 is

      an average. In the summer, what would be the

      average?

             A:     So yes, when I say 52 hours average weekly,

      I am calculating the summer slow time and the

      wintertime together.

             THE INTERPRETER:           I did not have a chance to

      ask your question.

             (Interpreting for the witness)


                                         -5-
      Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 6 of 25




            THE WITNESS: I can’t say this is accurate

      because it really depends on the schedule. So

      even if we say, you know, summertime, it doesn’t,

      you know, reduce the hours dramatically. Of

      course, you know, wintertime, we are really busy.

(Kim Depo, pp. 48:20 – 49:8) (emphasis added).

      In fact, Plaintiff offers no explanation as to how he arrived at a number of 52

average hours weekly, and thus no reasonable inference can be made that that

number is even approximately accurate, particularly when Plaintiff does not provide

a sufficient explanation as to how he handled a number of factors that would be

critical in reaching an accurate number.

      Plaintiff admits that:

            Q:     If you got done early, say in the summer,

      did you just go home?

            A:     Yes.

(Kim Depo, p 17:4-6).

      Moreover, Plaintiff’s definition of summer is ambiguous:

            Q:     When you say the “summertime,” what months

      Are you talking about?


                                           -6-
      Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 7 of 25




            A:       Starting in June, July, August, before

      Thanksgiving time.

(Kim Depo, p. 29:17-20).

      Plaintiff also cannot account for time that he missed from work:

            Q:       At times, sir, did you miss work?

            A:       Yes.

            Q:       For what reasons?

            A:       Usually when I’m sick.

            Q:       Do you know the dates you were sick?

            A:       I don’t know.

(Kim Depo, p. 32:18-23).

            Q:       Just curious. How many times do you think

      you were absent in the two years leading up to the

      termination?

            A:       I don’t remember.

(Kim Depo, p. 53:9-12).

            Q:       In making these claims, have you made an

      analysis thinking back of all the times that you

      missed work in the two years before. Have you looked


                                         -7-
      Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 8 of 25




      into that to determine how much time you actually did

      miss?

              A:   Well, I wouldn’t say that I analyzed it, but

      generally speaking, you know, during that timeframe,

      I conveyed to my attorney what my thoughts were.

(Kim Depo, pp. 63:25 – 64:7) (emphasis added).

      In addition, Plaintiff does not reasonably explain the impact on his stated

average of his own self-professed expertise in efficiently completing his work:

              Q:   Do you know whether any of these employees,

      if they all did the same routes at different speed or

      time?

              A:   Obviously yes, that’s true.

              Q:   Do you think you were the fastest?

              A:   I think so.

              Q:   You don’t know though; right?

              A:   For the most part I know. That’s why – you

      know, in order to save time – I report to work in

      the early hours and so forth.

(Kim Depo, p. 67:3-12).


                                         -8-
       Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 9 of 25




      Finally, whatever evidence Plaintiff has presented in support of his claim for

unpaid overtime hours is undermined by his own logical inconsistencies in his

testimony. For example, in discussing how long a daily route would take, Plaintiff

testified as follows:

             A:     Yes. So in a day, if I’m doing these local

      businesses, then I would go about 50 places.

             Q:     You’d go where?

             A:     Fifty places, if I do local.

             Q:     Okay, understood. How long did you spend at

      each store when you did drop off and pickup?

             A:     It depends. It really depends. Sometimes

      in terms of like insurance company, sometimes I have

      to spend an hour.

             Q:     In terms of what?

             A:     In terms of certain cases. When I talk

      about insurance company, it’s not actual insurance

      company. It’s vendors that deals with goods, you

      know, from insurance company, you know, like claims,

      flood or, you know, fire, whatever.


                                          -9-
      Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 10 of 25




             Q:     Understood.

             A:     So, you know, cases like that, it would take

      an hour, two hours. And then, you know, any other

      general, you know, dry cleaners, we’re talking less

      than 30 minutes.

(Kim Depo, pp. 15:14 – 16:8).

      This testimony simply cannot be reconciled with Plaintiff’s testimony about

his weekly hours. If each stop takes somewhere from “less than 30 minutes” (which

reasonably implies not much less than thirty minutes) to “two hours”, and Plaintiff

made fifty stops in a single day, even without factoring in travel time, we have

already gone beyond the available hours in a day.

      In short, Plaintiff has the burden of proving that he worked unpaid overtime

hours, and the amount and extent of that work, but the evidence in this case does not

allow even a “just and reasonable inference”. See, e.g., Segraves v. Agco, Inc., 2018

U.S. Dist. LEXIS 134233, at *9-10 (“The only evidence provided by the Plaintiff as

to this issue is a list of hours and dates. The Plaintiff provides no explanation of the

meaning of this list or how it was created. It also only provides hours for a handful

of months worked in 2016 and 2017. This is not the type of evidence from which the

Court could draw a reasonable inference in the Plaintiff’s favor as to the amount of


                                         - 10 -
      Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 11 of 25




uncompensated overtime hours worked. Due to this lack of evidence, he has

therefore failed to establish a prime facie FLSA overtime claim.”).

      2.     New Grounds

      In addition, there is clear evidence that the route Plaintiff drove should not

have taken him more than forty (40) hours. Specifically, Sung Mo Koo has testified

that “[d]uring the fall of 2018, I took over a delivery route that had previously been

driven by another driver named Sunkyoo Kim.” Affidavit of Sung Mo Koo (“Koo

Aff.”), ¶ 3. “This route involved locations in Georgia on Mondays, Tuesdays, and

Fridays, and an overnight trip to Tennessee on Wednesdays and Thursdays.” Id., at

¶ 4. Most notably, Koo has stated that “[d]uring my time driving this weekly route,

I did not work more than forty (40) hours in a week.” Id., at ¶ 5 (emphasis added).

And he did this until he “left J C Kleen, Inc., in early 2019.” Id., at ¶ 6.

      Koo’s testimony is further clarified by Defendant Cho who has stated that

“after Mr. Kim’s employment ended, I had another driver, Sung Mo Koo, take over

Mr. Kim’s route.” Cho Aff., ¶ 6. “Mr. Koo initially took over only part of the route,

specifically the part of the route on Tuesdays through Fridays, while initially

continuing to work a different route on Mondays, however, after about a month,

around September 2018, Mr. Koo eventually took over Mr. Kim’s entire route.” Id.,

at ¶ 7. Ultimately, “[f]rom approximately September 2018 through early 2019, when


                                         - 11 -
       Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 12 of 25




Mr. Koo left, he drove the same route that Mr. Kim had previously driven.”

Id., at ¶ 8.

       This evidence casts doubt on the evidence that Plaintiff has presented

regarding his hours worked, raising, at the very least, a triable issue. In addition,

Defendants dispute a number of the starting and ending times Plaintiff has alleged,

particularly with regard to the ending time on Tuesdays, when Plaintiff would often

finish up around lunchtime or 12:00 p.m. See Cho Aff., ¶ 20-22; see also J C Kleen

Depo, pp. 72:16 – 73:13 & 90:2-14. Plaintiff also “had a daughter that he had to take

care of, and would often leave early to get home.” Cho Aff., ¶ 19. “Plaintiff also

took many days off and/or failed to show up for work on many occasions, frequently

on Fridays.” Defendant J C Kleen, Inc’s Responses to Plaintiff’s First Set of

Discovery Request [Ct. Doc. 38-5] (“Defendants’ Discovery Responses”), p. 7.

       Lastly, Plaintiff, for purposes of his Motion for Summary Judgment, has taken

the position that he actually averaged forty-five (45) hours a week, apparently in an

attempt to argue that forty-five (45) hours is undisputed. This is entirely without

merit. Defendants have never stated that Plaintiff actually worked forty-five (45)

hours per week, and this have been clarified through Mr. Cho’s Affidavit.

       Mr. Cho has stated that “[f]or purposes of clarifying my responses to

Plaintiff’s Interrogatory No. 3 and Plaintiff’s Interrogatory No. 6, although there


                                       - 12 -
       Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 13 of 25




were certain time frames within which Sunkyoo Kim was generally expected, and

agreed, to work, as I stated in those responses, I did not expect Mr. Kim would be

working every one of those hours without taking breaks, including lunch.” Cho Aff.,

¶ 2. Mr. Cho further stated that “[i]n fact, even without Mr. Kim taking breaks, I did

not expect that he would be working every one of the hours of the time frames I

identified in my responses to Plaintiff’s Interrogatory No. 3 and Plaintiff’s

Interrogatory No. 6.” Id., at ¶3. “Although the total amount of time within those

identified time frames was forty-five (45) hours, this does not mean that I expected

or believed that Mr. Kim was actually working forty-five (45) hours in a week.”

Id., at ¶ 4.

       Rather, “I expected that Mr. Kim would be actually working no more than

forty (40) hours in a week, and I had no knowledge of him working more than

forty (40) hours a week during the time period at issue in this case, October 2,

2015, through August 2, 2018.” Id., at ¶ 5 (emphasis added).

       For all of these reasons, Plaintiff in this case has failed to establish the first

essential element of his claim, and at the very least, genuine issues of material fact

remain precluding summary judgment for the Plaintiff.

C.     Plaintiff Fails to Establish Actual or Constructive Knowledge of Defendants




                                         - 13 -
      Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 14 of 25




      Plaintiff has likewise failed to present evidence sufficient to create a jury issue

on the question of whether Defendants had actual or constructive knowledge of any

uncompensated overtime hours, or, alternatively, at the very least, has failed to

present evidence sufficient to entitle him to judgment as a matter of law on this point.

      1.     Grounds Already Advanced for Defendant’s Summary Judgment

      “An employer is said to have constructive knowledge of its employee’s

overtime work when it has reason to believe that its employee is working beyond his

shift.” Allen v. Bd. of Pub. Educ., 495 F.3d, at 1319.

      In this case, the evidence is undisputed that Defendants had neither actual nor

constructive knowledge of any unpaid overtime hours that Plaintiff claims to have

been working, or, alternatively, at the very least, there remains a genuine issue of

fact regarding the existence of any such actual or constructive knowledge.

      First, Defendants expected the drivers to work no more than eight hours a day.

In J C Kleen’s deposition, Defendant Cho testified, in relevant part, as follows:

             Q:     -- what is your expectation as to number of

      hours a driver works per day?

             A:     Not more than eight hours. And even though

      he works more than eight hours, it’s first time when

      he’s starting when he get trained, he is not skillful


                                         - 14 -
      Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 15 of 25




      worker that he takes more time. But when he gets

      skilled and he knows what to do, then he lot less

      than eight hours. …

(J C Kleen Depo, p. 75:16-23).

      Second, Defendants did not have knowledge of Plaintiff’s claimed unpaid

overtime work:

            Q:     Did he work more than 40 hours a week if he

      did his delivery from your knowledge?

            A:     No.

(J C Kleen Depo, p. 139:11-13).

      Third, and finally, Plaintiff, a former business owner himself who was

familiar with overtime pay (Kim Depo, pp. 9:6 – 10:11), admits that he never

informed Defendants of any overtime or complained about it.

            Q:     You said earlier that you had an employment

      offer, you understood the terms of the agreement.

      Did you ever, like, renegotiate terms or talk about

      hours or anything like that?

            A:     No.

(Kim Depo, p. 33:14-18).


                                       - 15 -
     Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 16 of 25




              Q:   Well, was there any discussion of the number

      of hours as opposed to what you were paid on how that

      would work?

              A:   No.

(Kim Depo, p. 37:4-7).

              Q:   Up to the time of your termination, you

      never complained about being underpaid; isn’t that

      true?

              A:   That’s right.

              Q:   You never raised the issue of overtime;

      correct?

              A:   That’s right.

(Kim Depo, p. 51:17-23).

              Q:   In other words, sitting in, you know, Mr.

      Cho’s shoes, did he have any idea of knowing how many

      hours you were actually working on each shift or the

      average or what days you came early or later; did he

      have any way of knowing?

              A:   That’s right, he wouldn’t know.


                                      - 16 -
      Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 17 of 25




             Q:    You never sent him a text and said, oh, this

      took 50 hours this week, or, oh, this took 45?

             A:    Nobody would know.

(Kim Depo, pp. 37:18 – 38:1) (emphasis added).

      In short, Plaintiff has the burden of showing that Defendants had actual or

constructive knowledge of his claimed overtime, and he has failed to meet that

burden. See, e.g., Allen v. Bd. of Pub. Educ., 495 F.3d, at 1323 (“Alice Johnson

testified that she worked unpaid hours when she stayed late, but no one told her to

work off the clock and she did not inform anyone of her overtime work. She testified

that she does not know how the Board should have known that she was working

without compensation. As to Johnson, it was not error for the district court to grant

summary judgment in favor of the Board, as Johnson’s unsupported declaration

constitutes a mere scintilla of evidence that the Board had actual or constructive

knowledge of her overtime work.”).

      2.     New Grounds

      Defendant Cho has further confirmed that he had no actual or constructive

knowledge of any overtime hours being worked by Plaintiff. Specifically, “I

expected that Mr. Kim would be actually working no more than forty (40) hours in

a week, and I had no knowledge of him working more than forty (40) hours a week


                                       - 17 -
      Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 18 of 25




during the time period at issue in this case, October 2, 2015, through August 2,

2018.” Cho Aff., ¶ 5. Given these facts, it is clear that Plaintiff raised no issue

regarding overtime hours, nor made Defendants aware of any alleged overtime

hours, until after he was fired. See J C Kleen Depo, p. 121:6-16.

      For all of these reasons, Plaintiff in this case has failed to establish the second

essential element of his claim, and at the very least, genuine issues of material fact

remain precluding summary judgment for the Plaintiff.

D.    Derivative Claims and Damages

      1.     Liquidated Damages and Good Faith

      The remedy of liquidated damages is expressly contingent on the liability of

an “employer who violates the provisions of section 6 or section 7 of this Act [29

USCS § 206 or 207]” and a “judgment awarded to the plaintiff”. 29 U.S.C. § 216(b).

See Jarmon v. Vinson Guard Servs., 2010 U.S. Dist. LEXIS 148303, *40 (N.D.Ala.,

2:08-CV-2106-VEH, July 13, 2010) (denying plaintiff summary judgment on the

issues of liquidated damages, good faith, and attorney’s fees as premature before the

question of liability is determined). Since there has been no such determination of

liability on the underlying claim, and Defendants have demonstrated that, at the very

least, genuine issues of material fact remain for trial, any determination regarding

liquidated damages or Defendants’ good faith defense would be premature.


                                         - 18 -
      Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 19 of 25




      In addition, Defendant Cho has made clear he had no reason to be on notice

that the requirements of the FLSA were implicated in the case of Mr. Kim.

      Mr. Cho has stated that “ [w]hen employees in my company worked more

than forty (40) hours a week, they were paid overtime.” Cho Aff., ¶ 14. See also J C

Kleen Depo, p. 92:13 – 93:1. However, with respect to the drivers, they “were paid

a daily rate, but I expected that they would be actually working no more than forty

(40) hours in a week, and I had no knowledge of any drivers working more than forty

(40) hours a week during the time period at issue in this case, October 2, 2015,

through August 2, 2018.” Cho Aff., ¶ 15.

      In this context, “I did not investigate further regarding the use of a daily rate

with respect to the overtime law because I expected that the drivers would be actually

working no more than forty (40) hours in a week, and I had no knowledge of any

drivers working more than forty (40) hours a week during the time period at issue in

this case, October 2, 2015, through August 2, 2018.” Id., at ¶ 16.

      Accordingly, Defendants respectfully submit that there is sufficient evidence

of good faith to create a triable issue because they were not given any reason to

believe that further investigation as to compliance with the FLSA was even

necessary, given the absence of any knowledge of Plaintiff actually working any

overtime hours.


                                        - 19 -
      Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 20 of 25




      2.     Statute of Limitations and Willfulness

      Similarly to the issues of liquidated damages and good faith, since there has

been no determination of liability on the underlying claim, and Defendants have

demonstrated that, at the very least, genuine issues of material fact remain for trial,

any determination regarding willfulness would be premature before the existence of

a violation has even been established. Allen v. Bd. of Pub. Educ., 495 F.3d, at 1324

(reversing summary judgment on issue of willfulness where triable issues remain as

to whether FLSA violation occurred).

      “To establish willfulness, Plaintiffs must show that an employer ‘either knew

or showed reckless disregard for the matter of whether its conduct was prohibited by

the statute.’ ” Ojeda-Sanchez v. Bland Farm, LLC, 2010 U.S. Dist. LEXIS 84752,

*46 (S.D.Ga., 608CV096, August 18, 2010). Plaintiff cannot meet that standard

here. For the same reasons stated above regarding good faith, Defendants

respectfully submit that there is, at the very least, sufficient evidence of a lack of

willfulness to create a triable issue because Defendants were not given any reason

to believe that further investigation as to compliance with the FLSA was even

necessary, given the absence of any knowledge of Plaintiff actually working any

overtime hours.




                                        - 20 -
      Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 21 of 25




      Defendants’ generosity is also evident, in often overpaying Plaintiff when

work was slow. “So many, many times, it’s a lot less than the 40 hours, especially

in summer time.” J C Kleen Depo, p. 91:10-12. Defendants would even pay Plaintiff

on days he missed work. “And I even pay more when they just miss a day. The next

week, I should take out, but I don’t take out all the money they missed, you know.”

Id., at p. 129:14-17.

      Given these factors, willfulness has not been shown in this case.

      3.     Calculation of Damages

      With respect to Plaintiff’s calculation of damages, Defendants note that in

Plaintiff’s Complaint, he stated that “Plaintiff’s regular hourly rate was $12.50 ($100

divided by 8), and his overtime rate was $18.75. (Regular rate time 1.5).” Plaintiff’s

Complaint, ¶ 25. “ ‘[A] party is bound by the admissions in his pleadings.’ ”

Columbus Bank & Trust Co. v. McKenzie Trucking & Leasing, LLC, 2009 U.S. Dist.

LEXIS 98882, *10 (M.D.Ga., 4:07-CV-189 (CDL), October 23, 2009). “ ‘[J]udicial

admissions are proof possessing the highest possible probative value. Indeed, facts

judicially admitted are facts established not only beyond the need of evidence to

prove them, but beyond the power of evidence to controvert them.’ ” Id., at *10-11.

Accordingly, Plaintiff should be bound by his judicial admissions regarding his

regular rate of pay.


                                        - 21 -
      Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 22 of 25




      To the extent Plaintiff is permitted to present evidence regarding the higher

regular rate set forth in his summary judgment Brief, Defendants would just note all

of the deficiencies in Plaintiff’s evidence regarding his hours worked, and the

contradictory evidence advanced by Defendants, more fully set forth in Section B of

this Brief, and would respectfully submit that, at the very least, material issues of

fact remain as to the amount of damages that Plaintiff would be entitled to in the

event he prevails in this action. Summary judgment on this issue would be improper.

                                   III. CONCLUSION

      WHEREFORE, for the reasons set forth above, Defendants hereby

respectfully move this Court to deny Plaintiff’s Motion for Summary Judgment on

either of the following grounds: (1) on the grounds that there remain no genuine

issues of material fact to be tried, but it is, in fact, not the Plaintiff, but rather the

Defendants who are entitled to judgment as a matter of law for the reasons advanced

in support of Defendants’ Motion for Summary Judgment; or (2) alternatively, on

the grounds that there do remain genuine issues of material fact to be tried and

neither party is entitled to judgment as a matter of law.



                        [SIGNATURE(S) ON FOLLOWING PAGE]




                                          - 22 -
      Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 23 of 25




This 6th day of September, 2019.

                                     Respectfully submitted,
                                     MCGAHREN LAW FIRM, LLC

                                     /s/ Matthew F. McGahren
                                     Matthew F. McGahren, Esq.
                                     Georgia Bar No. 491330
                                     Eric J. Marlett, Esq.
                                     Georgia Bar No. 470931

                                     Attorneys for Defendants

                                     6171 Crooked Creek Rd., Suite A
                                     Peachtree Corners, GA 30092
                                     Ph: (770) 729-1779
                                     Fax: (770) 729-1774
                                     matt@mcgahrenlaw.com
                                     eric@mcgahrenlaw.com




                      Sunkyoo Kim vs. JC Kleen, Inc., et al.
                      Civil Action No. 1:18-CV-04595-ELR
                       BRIEF IN SUPPORT OF
             DEFENDANTS’ RESPONSE IN OPPOSITION TO
           PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT


                                      - 23 -
      Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 24 of 25




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

SUNKYOO KIM,                               |
                                           |
      Plaintiff,                           |
                                           |                 Civil Action No.
vs.                                        |                 1:18-CV-04595-ELR
                                           |
JC KLEEN, INC., and                        |
JANG W. CHO,                               |
                                           |
      Defendants.                          |

                       CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that this brief was prepared using the

Times New Roman, 14-point font and is therefore in compliance with the font types

and font sizes set forth in LR 5.1(C).

      This 6th day of September, 2019.
                                                  /s/ Matthew F. McGahren
                                                  Matthew F. McGahren, Esq.
                                                  Georgia Bar No. 491330




                                         - 24 -
      Case 1:18-cv-04595-ELR Document 42-1 Filed 09/06/19 Page 25 of 25




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

SUNKYOO KIM,                           |
                                       |
      Plaintiff,                       |
                                       |                Civil Action No.
vs.                                    |                1:18-CV-04595-ELR
                                       |
JC KLEEN, INC., and                    |
JANG W. CHO,                           |
                                       |
      Defendants.                      |

                         CERTIFICATE OF SERVICE

      I, Matthew F. McGahren, Attorney for Defendants, do hereby certify that I

have served the within and foregoing BRIEF IN SUPPORT OF DEFENDANTS’

RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY

JUDGMENT by means of electronic service through the Court’s CM/ECF system

to the following:

      Brian G. Kim, Esq.                     brian@leonandkim.com
      Brian Kim, PC
      1815 Satellite Blvd., #303
      Duluth, GA 30097

This 6th day of September, 2019.
                                             /s/ Matthew F. McGahren
                                             Matthew F. McGahren, Esq.
                                             Georgia Bar No. 491330




                                    - 25 -
